FILED
                           NOT FOR PUBLICATION
                                                                         OCT 12 2017
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

DJ ST. JON, on behalf of herself and all        No.    16-55609
others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            3:15-cv-02552-GPC-JLB

 v.
                                                MEMORANDUM*
TIMOTHY J. TATRO, an individual;
PETER A. ZAMOYSKI, an individual;
TATRO & ZAMOYSKI, LLP, a California
Limited Liability Partnership; VINCENT J.
BARTOLOTTA, JR., an individual;
KAREN R. FROSTROM, an individual;
THORNES BARTOLOTTA & MCGUIRE,
a California Limited Liability Partnership;
M. D. SCULLY, an individual; WILLIAM
M. RATHBONE, an individual; TIMOTHY
K BRANSON, an individual; GORDON &
REES LLP, a California Limited Liability
Partnership; CITY OF SAN DIEGO, a
California municipality; JAN I.
GOLDSMITH, City Attorney for San Diego;
DONALD R. WORLEY, Assistant City
Attorney for San Diego; JOHN E. RILEY,
Deputy City Attorney for San Diego,

                Defendants-Appellees.

                   Appeal from the United States District Court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                      Argued and Submitted October 5, 2017
                              Pasadena, California

Before: MOTZ,** M. SMITH, and NGUYEN, Circuit Judges.

      Plaintiff-Appellant D.J. St. Jon appeals the district court’s dismissal of her

complaint for lack of standing and pursuant to the Rooker-Feldman doctrine. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

              FACTUAL AND PROCEDURAL BACKGROUND

      As the facts and procedural history are familiar to the parties and not

disputed, we do not recite them here. We will address them below as necessary to

explain our disposition.

                                       ANALYSIS

      The district court held that St. Jon lacked standing to bring a claim under 42

U.S.C. § 1983 because, among other things, she had not suffered an injury in fact.

On appeal, St. Jon waived any argument to the contrary by failing to raise it

specifically and distinctly in her opening brief. See Greenwood v. F.A.A., 28 F.3d
971, 977 (9th Cir. 1994). St. Jon mentioned her alleged injuries in footnote 4 on

page 25 of her opening brief, but provided no argument or citations to legal



      **
            The Honorable Diana Gribbon Motz, United States Circuit Judge for
the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.

                                          2
authority. This does not suffice. See, e.g., Jimenez v. Allstate Ins. Co., 765 F.3d
1161, 1164 n.4 (9th Cir. 2014) (lack of argument); Rodriguez v. Airborne Express,

265 F.3d 890, 894 n.2 (9th Cir. 2001) (footnote). Accordingly, St. Jon lacks an

injury in fact and standing to sue. See Civil Rights Educ. & Enf’t Ctr. v. Hosp.

Props. Tr., 867 F.3d 1093, 1098 (9th Cir. 2017) (quoting Lujan v. Defs. of Wildlife,

504 U.S. 555, 560-61 (1992)).

      However, St. Jon would lack standing even if she had not waived an injury-

in-fact argument. St. Jon has not established that she suffered any injury in fact that

was causally connected to the conduct of Defendants-Appellees, which injury a

favorable decision would likely redress. See id.

      Because this case is resolved on the basis of standing, we do not reach the

question of the Rooker-Feldman doctrine’s applicability.

                                      CONCLUSION

      For the foregoing reasons, the district court’s dismissal of St. Jon’s

complaint is AFFIRMED.




                                          3